 342 NLRB No. 61 
Honeyville Grain, Inc. 
and
 Teamsters Chauffeurs, 
Warehousemen, Industrial & Allied Workers of 
America, Local 166, Int
ernational Brotherhood 
of Teamsters, AFLŒCIO.
 Case 31ŒCAŒ26806 
July 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS LIEBMAN
 AND SCHAUMBER
 This is a refusal-to-bargain case in which the Respon-
dent is contesting the Union™s certification as bargaining 
representative in the underlying representation proceed-
ing.  Pursuant to a charge filed on May 5, 2004, the Gen-

eral Counsel issued the complaint and amendment to 
complaint on May 14 and 21, 2004, alleging that the Re-
spondent has violated Section 8(a)(5) and (1) of the Act 

by refusing the Union™s request to bargain following the 
Union™s certification in Case 31ŒRCŒ8075.  (Official 
notice is taken of the ﬁrecordﬂ in the representation pro-

ceeding as defined in the Board™s Rules and Regulations, 
Secs. 102.68 and 102.69(g); 
Frontier Hotel
, 265 NLRB 
343 (1982).)  The Respondent filed an answer admitting 

in part and denying in part the allegations in the com-
plaint, and asserting affirmative defenses. 
On June 4, 2004, the General Counsel filed a Motion 
for Summary Judgment.  On June 9, 2004, the Board 
issued an order transferring 
the proceeding 
to the Board 
and a Notice to Show Cause why the motion should not 
be granted.  The Respondent filed a response. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Summary Judgment 
The Respondent admits its refusal to bargain, but con-
tests the validity of the certification based on its objec-
tions to the election in th
e representation proceeding.
1                                                           
 1 Although the Respondent™s answer 
denies the complaint allegation 
that it has refused to bargain with th
e Union, we find that this denial 
does not raise any issues warranting a hearing.  The Respondent™s 
response to the Notice to Show Cause admits that it ﬁdid refuse to ne-

gotiate with the Union, on the grounds that it had no obligation to do so 
. . .ﬂ  Thus, it is clear that the Res
pondent is refusing to bargain in order 
to contest the Union™s certification. In addition, in its response to the Notice to Show Cause and opposi-
tion to the Motion for Summary Judgment, the Respondent contends 
that the General Counsel™s failure to
 attach a copy of the ﬁEmployer™s 
Exceptions to the Hearing Officer™s Report and Recommendationsﬂ and 

the ﬁEmployer™s Brief in Support of Exceptionsﬂ is sufficient reason to 
deny the Motion for Summary Judgment because the motion is not 
supported by the record and the General Counsel has violated the re-

quirements for filing such a motion.  
This assertion is without merit.  
The documents referred to were prev
iously submitted to the Board and 
are part of the record in the repres
entation proceeding below.  As noted 
above, the Board has taken official no
tice of the record 
in that proceed-
ing, and the failure of the General Counsel to attach these documents to 
All representation issues raised by the Respondent 
were or could have been litigated in the prior representa-
tion proceeding.  The Respondent does not offer to ad-
duce at a hearing any newly discovered and previously 

unavailable evidence, nor does it allege any special cir-
cumstances that would require the Board to reexamine 
the decision made in the re
presentation proceeding.  We 
therefore find that the Re
spondent has not raised any 
representation issue that is properly litigable in this un-
fair labor practice proceeding.  See 
Pittsburgh Plate 
Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941).  Accord-
ingly, we grant the Motion for Summary Judgment.
2 On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a corporation 
with an office and place of business in Rancho Cuca-
monga, California (Respondent™s facility), has been en-

gaged in the business of manufacturing, distributing, and 
warehousing food grade products.   
During the 12-month period ending May 5, 2004, the 
Respondent, in conducting its business operations de-
scribed above, purchased and received at its Rancho 
Cucamonga, California facility go
ods valued in excess of 
$50,000 directly from points outside the State of Califor-
nia.  
We find that the Respondent is an employer engaged 
in commerce within 
the meaning of Section 2(2), (6), and 
(7) of the Act, and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  The Certification 
Following the election held April 12, 2002, the Union 
was certified on February 6, 
2004, as the exclusive col-
lective-bargaining representative of the employees in the 

following appropriate unit: 
 Included: Full-time and regular part-time drivers 

employed by Honeyville Grain, Inc. at or out of 11600 
Dayton Drive, Rancho Cucamonga, California. 
 Excluded: Quality assuran
ce employees, warehouse 
employees, production employees, maintenance em-
ployees, mix room employees, office clerical employ-

ees, professional employees, all other employees, 
guards and supervisors as defined in the Act. 
                                                                                            
 its motion does not deprive the Board 
of a full record in this unfair 
labor practice proceeding.
 2 The Respondent™s request that the complaint be dismissed is there-
fore denied. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 2  The Union continues to be the exclusive representative un-
der Section 9(a) of the Act. 
B.  Refusal to Bargain 
On about February 20, 2004, the Union, by letter, re-
quested the Respondent to barg
ain and, since about that 
same date, the Respondent has refused to do so.  We find 

that this refusal constitutes an unlawful refusal to bargain 
in violation of Section 8(a)(5) and (1) of the Act. 
CONCLUSION OF 
LAW By failing and refusing on and after February 20, 2004, 
to bargain with the Union 
as the exclusive collective-
bargaining representative of em
ployees in the appropriate 
unit, the Respondent has engaged in unfair labor prac-
tices affecting commerce with
in the meaning of Section 
8(a)(5) and (1) and Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Union and, if an 
understanding is reached, to embody the understanding 

in a signed agreement.   
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 

by the law, we shall construe the initial period of the cer-
tification as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 
denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965). 
ORDER The National Labor Relations Board orders that the 
Respondent, Honeyville Grai
n, Inc., Rancho Cucamonga, 
California, its officers, agen
ts, successors, and assigns, 
shall 
1.  Cease and desist from 

(a) Refusing to bargain with Teamsters Chauffeurs, 
Warehousemen, Industrial & Allied Workers of America, 
Local 166, International Brotherhood of Teamsters, 

AFLŒCIO, as the exclusive bargaining representative of 
the employees in the bargaining unit. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with
 the Union as the exclusive 
representative of the employ
ees in the following appro-
priate unit on terms and conditions of employment and, if 
an understanding is reached, embody the understanding 
in a signed agreement: 
 Included: Full-time and regular part-time drivers 

employed by Honeyville Grain, Inc. at or out of 11600 
Dayton Drive, Rancho Cucamonga, California. 
 Excluded: Quality assuran
ce employees, warehouse 
employees, production employees, maintenance em-
ployees, mix room employees, office clerical employ-

ees, professional employees, all other employees, 
guards and supervisors as defined in the Act. 
 (b) Within 14 days after service by the Region, post at 
its facility in Rancho Cucamonga, California, copies of 

the attached notice marked ﬁAppendix.ﬂ
3  Copies of the 
notice, on forms provided by the Regional Director for 
Region 31, after being signed by the Respondent™s au-

thorized representative, sha
ll be posted by the Respon-
dent and maintained for 60 consecutive days in con-
spicuous places including all places where notices to 

employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 

material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-

spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 

since February 20, 2004. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
 APPENDIX 
NOTICE TO EMPLOYEES Posted by Order of the 
National Labor Relations Board 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join or assist a union 
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
  HONEYVILLE GRAIN
, INC
. 3Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected  
activities. 
 WE WILL NOT
 refuse to bargain with Teamsters Chauf-
feurs, Warehousemen, Industrial & Allied Workers of 
America, Local 166, International Brotherhood of Team-

sters, AFL-CIO, as the excl
usive representative of the 
employees in the bargaining unit. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union and put 
in writing and sign any agreement reached on terms and 
conditions of employment for our employees in the bar-
gaining unit: 
 Included: Full-time and regular part-time drivers 

employed by us at or out of 11600 Dayton Drive, Ran-

cho Cucamonga, California. 
 Excluded: Quality assuran
ce employees, warehouse 
employees, production employees, maintenance em-
ployees, mix room employees, office clerical employ-
ees, professional employees, all other employees, 
guards and supervisors as defined in the Act. 
 HONEYVILLE GRAIN, INC.    